Case 2:19-cv-02206-SHL-dkv Document 83 Filed 11/08/19 Page1of3 PagelD 599

IN THE UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF TENNESSEE
WESTERN DIVISION

 

MANUEL DURAN ORTEGA,
Plaintiff,
vs. NO. 2:19-cev-02206 SHL-dkv

CITY OF MEMPHIS, TENNESSEE; JURY TRIAL DEMANDED
SHELBY COUNTY, TENNESSEE;
ANDRE PRUITT;

JONATHAN GROSS;

JOHN DOE 1;

JONIQUE HUSSEY;

JOHN DOE 2;

JOHN DOE 3;

JOHN DOE 4;

JOHN DOE 5;

DEBRA FESSENDEN; and

JOHN DOE 6,

Defendants.

 

JOINT STIPULATION OF DISMISSAL WITH PREJUDICE AS TO DEFENDANT
CITY OF MEMPHIS, TENNESSEE

 

Pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure and other
applicable provisions of law, Plaintiff Manuel Duran Ortega and Defendant City of Memphis,
Tennessee stipulate that Defendant City of Memphis, Tennessee is hereby DISMISSED WITH

PREJUDICE from this civil action.

/s/ Bryce W. Ashby

Bryce W. Ashby (TN# 126179)
Donati Law, PLLC

1545 Union Avenue

Memphis, TN 38104
Telephone: 901-278-1004
bryce@donatilaw.com
Attorney for Plaintiff
Case 2:19-cv-02206-SHL-dkv Document 83 Filed 11/08/19 Page 2of3 PagelD 600

/s/ Brandon Flechas
Brandon Flechas

Philip A. Stroud

The Stroud Law Firm, P.C.
5779 Getwell Road, Suite C-1
Southaven, MS 38672
Telephone: (662) 536-5656
brandon@stroudlawyers.com
Attorney for Plaintiff

/s/ Robert D. Meyers

Robert D. Meyers (TN# 12187)
Aubrey B. Greer (TN# 35613)
GLANKLER BROWN, PLLC
6000 Poplar Ave., Suite 400
Memphis, Tennessee 38119
Telephone: (901) 576-1715
rmeyers@glankler.com
Attorneys for Defendant

City of Memphis, Tennessee
Case 2:19-cv-02206-SHL-dkv Document 83 Filed 11/08/19 Page 3of3 PagelD 601

CERTIFICATE OF SERVICE

I HEREBY CERTIFY that on this the 8th day of November, 2019, a copy of the
foregoing document was filed electronically. Notice of this filing will be sent by operation of the
Court’s electronic filing system to all parties indicated on the electronic filing receipt. All other
parties will be served by regular U. S. Mail. Parties may access this filing through the Court’s
electronic filing system.

Bryce W. Ashby

Donati Law, PLLC

1545 Union Avenue
Memphis, TN 38104
Telephone: 901-278-1004
bryce@donatilaw.com
Attorney for Plaintiff

Brandon Flechas

Philip A. Stroud

The Stroud Law Firm, P.C.
5779 Getwell Road, Suite C-1
Southaven, MS 38672
Telephone: (662) 536-5656
brandon@stroudlawyers.com
Attorney for Plaintiff

/s/ Robert D. Meyers

4841-2608-4011. v. 1
